internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl br1-plr-168956-02 date date ty a date b country c year year dear this is in response to a letter dated date requesting a ruling concerning a’s loss of lawful permanent resident status expatriation and the extent to which gain resulting from the sale of a’s u s residence may be excluded additional information was submitted in letters dated date and january and date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-168956-02 statement of facts a was born on date b in country c a came to the united_states in year and obtained a green card in the same year a is a citizen of country c where she now lives a will relinquish her green card upon the receipt of this ruling a will be subject_to country c tax on her worldwide income on the date of a's expatriation her net_worth will exceed the applicable_amount set forth in sec_877 a and her husband purchased a home in year and lived in it with their family until year when it was sold gain from the sale was less than dollar_figure a and her husband filed a joint_return for year and excluded the gain from the sale from their gross_income neither a nor his wife excluded gain from the sale_or_exchange of property under sec_121 within the two years preceding the year of the sale rulings requested a’s loss of permanent resident status expatriation will not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code a and her husband properly excluded from gross_income the gain they realized on the sale of their u s residence in year statement of law and analysis ruling one sec_877 generally provides that a citizen who loses u s citizenship or a u s long-term_resident who ceases to be taxed as a lawful permanent resident individuals who expatriate within the 10-year period immediately preceding the close of the taxable_year will be subject_to the special rules of sec_877 for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_2107 and sec_2501 provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid u s taxes a former u s citizen or former u s long-term_resident will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 if the individual's average income_tax_liability or the individual's net_worth on the date of expatriation exceed certain thresholds see sec_877 sec_2107 and sec_2501 a former u s citizen whose net_worth or average tax_liability exceeds these thresholds however will not be presumed to have a principal purpose of tax_avoidance if that former citizen is described within certain statutory categories and submits a plr-168956-02 request for a ruling within one year of the date of loss of u s citizenship for the secretary's determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 under notice_98_34 1998_2_cb_29 modifying notice_97_19 1997_1_cb_394 a former long-term_resident whose net_worth or average tax_liability exceeds the applicable thresholds will not be presumed to have a principal purpose of tax_avoidance if that former resident is described within certain categories and submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes notice_98_34 requires that certain information be submitted with a request for a ruling that an individual's expatriation did not have for one of its principal purposes the avoidance of u s taxes a is eligible to request a ruling pursuant to notice_98_34 because she is a citizen and resident fully subject_to tax in country c the country in which she was born a submitted all of the information required to be submitted by notice_97_19 as modified by notice_98_34 including additional information requested by the service after review of the submission accordingly based solely on the facts submitted and the representations made we conclude that a has made a complete and good_faith submission in accordance with sec_877 and notice_98_34 therefore provided a expatriates within one year of the date of this letter a will not be presumed under sec_877 to have as one of her principal purposes for expatriating the avoidance of u s taxes we further conclude that provided a expatriates within one year of the date of this letter a will not be treated under sec_877 as having as one of her principal purposes for expatriating the avoidance of u s taxes because the information submitted clearly establishes the lack of a principal purpose to avoid taxes under subtitle a or b of the code ruling two sec_121 provides generally that gross_income shall not include gain from the sale_or_exchange of property if during the 5-year period ending on the date of the sale_or_exchange such property has been owned and used by the taxpayer as the taxpayer's principal_residence for periods aggregating years or more sec_121 provides that the maximum exclusion available to a husband and wife is dollar_figure a married couple is entitled to exclude up to that amount only if several conditions are met the spouses file a joint_return for the year of the sale_or_exchange either spouse meets the 2-year ownership requirements both plr-168956-02 spouses meet the 2-year use requirements and neither spouse excluded gain from a prior sale_or_exchange of property under sec_121 within the last years sec_121 sec_1_121-2 of the income_tax regulations sec_121 provides that no exclusion_of_gain on the sale_or_exchange of a principal_residence is available if the treatment provided by sec_877 applies to the individual we conclude that a and her husband satisfied all of the relevant requirements of sec_121 and properly excluded the gain from the sale of their home in year except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed as to a's u s tax_liability for the taxable years prior to or after her expatriation under sections of the code other than sec_877 sec_2107 and sec_2501 a copy of this letter must be attached to a's u s income_tax return for the year in which a obtained the ruling whether or not a is otherwise required to file a return this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file in this office a copy of this letter will be sent to a sincerely w edward williams senior technical reviewer cc intl br1 c
